DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 70-81, 84-97, and 100-106, are presented for examination. Applicant filed a response to a non-final Office action on 04/12/2022. Examiner has withdrawn the previous § 112 and § 101 rejections. Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection but finds them not persuasive. Examiner has, therefore, maintained  the previous § 101 rejection of claims 70-81, 84-97, and 100-106, in the instant Office action. Further, Examiner has maintained the previous double patenting rejection of claims 70-81, 84-97, and 100-106, in the instant Office action. Since Examiner has maintained the previous double patenting and § 101 rejections, the instant rejection of claims 70-81, 84-97, and 100-106, is the FINAL rejection of the claims.  

Examiner’s Remarks



Prior Art: The claimed invention is directed to a method and system for manage a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, where the guarantee is subject to conditions defined in the financial instrument. The prior art of record, Shelon (US 2007/0011063 A1), teaches a method and a system for: “calculating the account balance determined as of an effective date of the guaranteed payments; and a calculating the guaranteed payment amounts from the financial account as a function of the protected value.” Further, the prior art of record, Bevacqua (US 2007/0011069 A1), teaches: “the guaranteed payments are the guaranteed minimum annual withdrawals.” The prior art, however, fails to teach a method and a system for: “calculate a protected value, wherein the protected value is at least equal to an account balance of the financial account increasing at a minimum positive growth rate guaranteed under conditions specified by the financial instrument, wherein the account balance is determined as of an effective date of the guarantee of the minimum periodic withdrawals, and wherein the minimum positive growth rate is a variable rate.” This feature is found in independent claims 70, 71, and 87.

35 USC § 101: Applicant argues:
In particular, the pending claims are integrated into a practical application of a system that not only administers an insurance account, but also provides multiple technical improvements as compared to existing systems, by: (1) providing an improved web-based application; and (2) automatically monitoring a financial account associated with a financial instrument, and automatically updating the protected value for the account based on said monitoring.

(Applicant’s Response: page 13). 
Examiner respectfully disagrees. There are simply no claim elements that does not fall either under elements that describe the abstract idea or under additional elements including limitations that are describing insignificant extra solution activity. These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, these additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 70, 71, and 87, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations). Therefore, instant claims 70-81, 84-97, and 100-106, are not patent eligible under § 101.

Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 70-81, 84-97, and 100-106, are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 7,831,979. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.
 
Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.











Claims 70-81, 84-97, and 100-106, are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  











The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 70-81, 84-86, and 103-106, is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 87-97 and 100-102 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 70-81, 84-97, and 100-106, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 70-81, 84-97, and 100-106, however, recite an abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account. The creation of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, as recited in the independent claims 70, 71, and 87, belongs to certain methods of organizing human activity (i.e., legal interactions including agreements) that are found by the courts to be abstract ideas. The limitations in independent claims 70, 71, and 87, which set forth or describe the recited abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, are: “calculating a protected value, wherein the protected value is at least equal to an account balance of the financial account increasing at a minimum positive growth rate guaranteed under conditions specified by the financial instrument, wherein the account balance is determined as of an effective date of the guarantee of the minimum annual withdrawals, and wherein the minimum positive growth rate is a variable rate” (claim 70), “determining a guaranteed minimum annual withdrawal amount from the financial account as a function of the protected value” (claims70), “automatically calculating a step-up to the protected value at least in part on an account balance of the financial account as determined on a periodic basis” (claim 70), “adding, to the protected value, the calculated step-up to the protected value based at least in part upon the account balance” (claim 70), “determine an increase to the protected value, the increase based at least in part on a cumulative total of one or more payments” (claim 70), “adding, to the protected value, the increase to the protected value based at least in part upon the cumulative total of one or more payments” (claim 70), “automatically determining a reduction to the protected value in response to a determination that a cumulative total of one or more withdrawals from the financial account for a certain time period exceeds the guaranteed minimum annual withdrawal amount by an excess amount, wherein the reduction to the protected value is based at least in part on the excess amount, and wherein the certain time period is defined in the financial instrument” (claim 70), “subtracting, from the protected value, the calculated reduction” (claim 70), “automatically determining, in response to determining an increase in the protected value, a new guaranteed minimum annual withdrawal amount as a function of the increased protected value” (claim 70), “calculating a protected value, wherein the protected value is at least equal to an account balance of the financial account increasing at a minimum positive growth rate guaranteed under conditions specified by the financial instrument, wherein the account balance is determined as of an effective date of the guarantee of the minimum periodic withdrawals, and wherein the minimum positive growth rate is a variable rate” (claims 71 and 87), “determining a guaranteed minimum periodic withdrawal amount from the financial account as a function of the protected value” (claims 71 and 87), “automatically determining, in response to determining an increase in the protected value, a new guaranteed minimum annual withdrawal amount as a function of the increased protected value” (claims 71 and 87), “periodically determine the account balance of the financial account and whether the annual withdrawal amount has been withdrawn” (claims 70, 71, and 87), and “determine the financial instrument to be terminated when the account balance of the financial account is less than or equal to zero and the annual withdrawal amount has been withdrawn” (claims 70, 71, and 87) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 70, 71, and 87, recite additional limitations: “one or more processors” (claims 70, 71, and 87) and “one or more memory modules comprising software” (claims 70 and 71). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving order data, wherein receiving the order data comprises: presenting, using a web-based application, a first question; receiving, through the web-based application, a response to the first question; in response to receiving the response to the first question, presenting, using the web-based application, a second question; and receiving, through the web-based application, a response to the second question, wherein the order data comprises the response to the first question and the response to the second question; process the order data to generate data corresponding to the financial account” (claims 70, 71, and 87) and “storing data corresponding to the financial account on one or more storage devices” (claims 70, 71, and 87) limitations recite insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 70, 71, and 87, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 70, 71, and 87, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	














Step 2B of the Test: The additional elements of independent claims 70, 71, and 87, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. 
The Applicant’s Specification describes these additional elements in following terms:
[0070] FIG. 5 is an embodiment of a general purpose computer 400 that may be used in connection with one or more pieces of software used to implement the invention. General purpose computer 400 may generally be adapted to execute any of the well-known OS2, UNIX, Mac-OS, Linux, and Windows Operating Systems or other operating systems. The general purpose computer 400 in this embodiment comprises a processor 402, a random access memory (RAM) 404, a read only memory (ROM) 406, a mouse 408, a keyboard 410 and input/output devices such as a printer 414, disk drives 412, a display 416 and a communications link 418. 

This is a description of general-purpose computer. Further, the limitations of transmitting, receiving, storing, and retrieving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional limitations of transmitting, receiving, storing, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 70, 71, and 87, receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 70, 71, and 87, store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 70, 71, and 87, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 70, 71, and 87, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 103-106 depend on independent claim 70; dependent claims 72-81 and 84-86 depend on independent claim 71; and dependent claims 88-97 and 100-102 depend on independent claim 87. The elements in dependent claims 72-81, 84-86, 88-97, and 100-106, which set forth or describe the abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, are: “a period for the guaranteed minimum periodic withdrawal amount is a year” (claim 72 – further limiting the abstract idea), “the software is further configured, when executed by the one or more processors, to determine a step-up to the protected value based at least in part on an account balance of the financial account as determined on a periodic basis” (claim 73 – further limiting the abstract idea), “the increase to the protected value is calculated based at least in part on a cumulative total of one or more payments” (claim 74 – further limiting the abstract idea), “the software is further configured, when executed by the one or more processors, to automatically determine a reduction to the protected value in response to a determination that a cumulative total of one or more withdrawals from the financial account for a certain time period exceeds the guaranteed minimum periodic withdrawal amount by an excess amount, wherein the reduction to the protected value is calculated by the software based at least in part on the excess amount, and wherein the certain time period is defined in the financial instrument” (claim 75 – further limiting the abstract idea), “the reduction to the protected value is substantially equal to the excess amount” (claim 76 – further limiting the abstract idea), “the protected value is a minimum guaranteed amount that is available for withdrawal, but is not available as a separate benefit upon the death of the one or more designated parties” (claim 77 – further limiting the abstract idea), “the effective date of the guarantee of the minimum periodic withdrawals corresponds to an election of the guarantee of the minimum periodic withdrawals, and wherein the election of the guarantee of the minimum periodic withdrawals is postdating an inception date of the financial instrument” (claim 78 – further limiting the abstract idea), “the effective date of the guarantee of the minimum periodic withdrawals corresponds to an inception date of the financial instrument” (claim 79 – further limiting the abstract idea), “the software is further configured, when executed by the one or more processors, to electronically transfer at least a portion of the guaranteed minimum periodic withdrawal amount to another account” (claim 80 – further limiting the abstract idea), “the account balance is equal to an initial amount deposited into the financial account” (claim 81 – further limiting the abstract idea), “the minimum positive growth rate is based on a consumer price index” (claim 84 – further limiting the abstract idea), “an initial account balance of the financial account is based on an account balance from an existing contract” (claim 84 – further limiting the abstract idea), “the financial instrument provides that the minimum positive growth rate is available at least until there is a withdrawal from the financial account” (claim 86 – further limiting the abstract idea), “a period for the guaranteed minimum periodic withdrawal amount is a year” (claim 88 – further limiting the abstract idea), “determining, by one or more processors executing logic, a step-up to the protected value based at least in part on an account balance of the financial account as determined on a periodic basis” (claim 89 – further limiting the abstract idea), “the increase to the protected value is determined based at least in part on a cumulative total of one or more payments” (claim 90 – further limiting the abstract idea), “automatically determining, by one or more processors executing logic, a reduction to the protected value in response to a determination that a cumulative total of one or more withdrawals from the financial account for a certain time period exceeds the guaranteed periodic withdrawal amount by an excess amount, wherein the reduction to the protected value is calculated by the software based at least in part on the excess amount, and wherein the certain time period is defined in the financial instrument” (claim 91 – further limiting the abstract idea), “the reduction to the protected value is substantially equal to the excess amount” (claim 92 – further limiting the abstract idea), “the protected value is a minimum guaranteed amount that is available for withdrawal, but is not available as a separate benefit upon the death of the one or more designated parties” (claim 93 – further limiting the abstract idea), “the effective date of the guarantee of the minimum periodic withdrawals corresponds to an election of the guarantee of the minimum periodic withdrawals, and wherein the election of the guarantee of the minimum periodic withdrawals is postdating an inception date of the financial instrument” (claim 94 – further limiting the abstract idea), “the effective date of the guarantee of the minimum periodic withdrawals corresponds to an inception date of the financial instrument” (claim 95 – further limiting the abstract idea), “electronically transferring, by one or more processors executing logic, at least a portion of the guaranteed minimum periodic withdrawal amount to another account” (claim 96 – further limiting the abstract idea), “the account balance is equal to an initial amount deposited into the financial account” (claim 97 – further limiting the abstract idea), “the minimum positive growth rate is based on a consumer price index” (claim 100 – further limiting the abstract idea), “an initial account balance of the financial account is based on an account balance from an existing contract” (claim 101 – further limiting the abstract idea), “the financial instrument provides that the minimum positive growth rate is available at least until there is a withdrawal from the financial account” (claim 102 – further limiting the abstract idea), “the at least one or more memory modules comprises software configured, when executed by the one or more processors, to: determine that the new guaranteed minimum annual withdrawal amount is at least equal to the guaranteed minimum annual withdrawal amount; and automatically update, in response to the determination that the new guaranteed minimum annual withdrawal amount is greater than the guaranteed minimum annual withdrawal amount, the guaranteed minimum annual withdrawal amount to the new guaranteed minimum annual withdrawal amount” (claim 103 – further limiting the abstract idea), “the at least one or more memory modules comprises software configured, when executed by the one or more processors, to: determine that the new guaranteed minimum annual withdrawal amount is less than the guaranteed minimum annual withdrawal amount; and automatically retain, in response to the determination that the new guaranteed minimum annual withdrawal amount is less than the guaranteed minimum annual withdrawal amount, the guaranteed minimum annual withdrawal amount” (claim 104 – further limiting the abstract idea), “the at least one or more memory modules comprises software configured, when executed by the one or more processors, to: automatically calculate, in response to determining a reduction to the protected value, a the increased protected value; and subtract, from the guaranteed minimum annual withdrawal amount, the reduction to the guaranteed minimum annual withdrawal amount” (claim 105 – further limiting the abstract idea), and “the at least one or more memory modules comprises software configured, when executed by the one or more processors, to: determine a period of time when the protected value may be increased; and deny additions to the protected value if the current time does not lie within the period of time when the protected value may be increased” (claim 106 – further limiting the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 72-81, 84-86, 88-97, and 100-106, do not correct the deficiencies of independent claims 70, 71, and 87, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 70-81, 84-97, and 100-106, are rejected as directed to an abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account without “significantly more” under 35 USC § 101.

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stiff (US 2005/0144124 A1) discloses: [0065] . . . the income recordkeeper applies the guaranteed annual income factor (for that particular participant 100) to the amount paid on behalf of the participant into the benefit product 30. This is performed so as to calculate the annual guaranteed minimum income purchased.”

Derek Hum and Wayne Simpson. “A Guaranteed Annual Income? From Mincome to the Millennium.” Policy Options. January-February 2001. Pages 78-82.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691